Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-CV-3028-LTB-NYW

  MARK D. REMALY, an individual


            Plaintiff(s),
  v.

  EQUIFAX INFORMATION SERVICES, LLC, a Georgia limited liability company; and
  WYNDHAM RESORT DEVELOPMENT CORPORATION d/b/a WorldMark by
  Wyndham, an Oregon corporation,

            Defendant(s).




                               STIPULATED PROTECTIVE ORDER


          1.         This Protective Order shall apply to all documents, materials, and

  information, including without limitation, documents produced, answers to interrogatories,

  responses to requests for admission, deposition testimony, and other information

  disclosed pursuant to the disclosure or discovery duties created by the Federal Rules of

  Civil Procedure in this Proceeding (described in the above caption).

          2.         As used in this Protective Order, “document” is defined as provided in

  Federal Rule of Civil Procedure 34(a).        A draft or non-identical copy is a separate

  document within the meaning of this term.

          3.         Information designated “CONFIDENTIAL” shall be information that is

  confidential and implicates the privacy or business interests of the parties, including but


  00060173. 1
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 2 of 8




  not limited to: medical and personal financial information, private personnel information,

  trade secrets, and other proprietary business information. CONFIDENTIAL information

  shall not be disclosed or used for any purpose except the preparation and trial of this

  case.

          4.         CONFIDENTIAL documents, materials, and/or information (collectively

  “CONFIDENTIAL information”) shall not, without the consent of the designating party or

  further Order of the Court, be disclosed except that such information may be disclosed

  to:

                     a.    attorneys actively working on this case and persons regularly

  employed or associated with said attorneys whose assistance is required by said

  attorneys in the preparation for trial, at trial, or at other proceedings in this case;

                     b.    the parties, including their designated representatives and counsel;

                     c.    expert witnesses and consultants retained in connection with this

  proceeding to whom disclosure is reasonably necessary for this litigation;

                     d.    the Court and its employees (“Court Personnel”) and the jury at trial;

                     e.    stenographic and video reporters who are engaged in proceedings

  necessarily incident to the conduct of this action;

                     f.    deponents, witnesses, or potential witnesses;

                     g.    the Colorado Division of Insurance, law enforcement officers, and/or

  other government agencies, as permitted or required by applicable state and federal law,

  including, but not limited to, C.R.S. § 10-1-128(5)(a) and Colo. Ins. Reg. 6-5-1;

                     h.    anyone as otherwise required by law; and


  00060173. 1                                     2
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 3 of 8




                     i.    other persons by written agreement of the parties.

          5.         Prior to disclosing any CONFIDENTIAL information to any person identified

  in sub-paragraph 4(c) (expert witnesses and consultants) or sub-paragraph 4(f)

  (deponents, witnesses, or potential witnesses), counsel shall provide such person with a

  copy of this Protective Order and obtain from such person a written acknowledgment, in

  the form attached hereto as Exhibit A, stating that he or she has read this Protective Order

  and agrees to be bound by its provisions. All such acknowledgments shall be retained

  by counsel and shall be subject to in camera review by the Court if good cause for review

  if demonstrated by opposing counsel.

          6.         Documents are designated as CONFIDENTIAL, after good faith review by

  counsel of record, by placing or affixing on them (in a manner that will not interfere with

  their legibility) the following or other appropriate notice: “CONFIDENTIAL.”

          7.         Whenever a deposition involves the disclosure of CONFIDENTIAL

  information, the deposition or portions thereof shall be designated as CONFIDENTIAL

  and shall be subject to the provisions of this Protective Order. Such designation shall be

  made on the record during the deposition whenever possible, but a party may designate

  portions of depositions as CONFIDENTIAL after transcription, provided written notice of

  the designation is promptly given to all counsel of record within 30 days after notice by

  the court reporter of the completion of the transcript. All testimony shall be treated as

  CONFIDENTIAL information until the 30-day period has expired.

          8.         A party may object to the designation of particular CONFIDENTIAL

  information by giving written notice to the party designating the disputed information. The


  00060173. 1                                     3
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 4 of 8




  written notice shall identify the information to which the objection is made and the basis

  for that objection. If the parties cannot resolve the objection within 10 business days after

  the time the notice is received, it shall be the obligation of the party designating the

  information as CONFIDENTIAL to initiate a hearing utilizing this Court’s discovery dispute

  procedures set forth in Magistrate Judge Wang’s Civil Practice Standards. If such a

  hearing is timely pursued, the disputed information shall be treated as CONFIDENTIAL

  under the terms of this Protective Order until the Court issues a ruling on the dispute. If

  the designating party fails to pursue a hearing within the prescribed time, the disputed

  information shall lose its designation as CONFIDENTIAL and shall not thereafter be

  treated as CONFIDENTIAL in accordance with this Protective Order.                  The party

  designating the information as CONFIDENTIAL shall bear the burden of establishing that

  good cause exists for the disputed information to be treated as CONFIDENTIAL.

          9.         The inadvertent production by any of the undersigned Parties or non-Parties

  to the Proceedings of any document, testimony or information during discovery in this

  Proceeding without a “CONFIDENTIAL” designation, shall be without prejudice to any

  claim that such item is “CONFIDENTIAL” and such Party shall not be held to have waived

  any rights by such inadvertent production. In the event that any document, testimony or

  information that is subject to a “CONFIDENTIAL” designation is inadvertently produced

  without such designation, the Party that inadvertently produced the document shall give

  written notice of such inadvertent production within twenty (20) days of discovery of the

  inadvertent production, together with a further copy of the subject document, testimony

  or information designated as “CONFIDENTIAL” (the “Inadvertent Production Notice”).


  00060173. 1                                      4
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 5 of 8




  Upon receipt of such Inadvertent Production Notice, the Party that received the

  inadvertently produced document, testimony or information shall promptly destroy the

  inadvertently produced document, testimony or information and all copies thereof, or, at

  the expense of the producing Party, return such together with all copies of such document,

  testimony or information to counsel for the producing Party and shall retain only the

  “CONFIDENTIAL” designated Materials. Should the receiving Party choose to destroy

  such inadvertently produced document, testimony or information, the receiving Party shall

  notify the producing Party in writing of such destruction within ten (10) days of receipt of

  written notice of the inadvertent production. This provision is not intended to apply to any

  inadvertent production of any information protected by attorney-client or work product

  privileges. In the event that this provision conflicts with any applicable law regarding

  waiver of confidentiality through the inadvertent production of documents, testimony or

  information, such law shall govern.

          10.        Unless other arrangements are agreed upon in writing by the parties, within

  30 days of the final determination of this action, each person or party who has received

  CONFIDENTIAL information shall be obligated to return the CONFIDENTIAL information,

  including any copies, to the designating party, or the receiving party may elect to destroy

  the CONFIDENIAL information, including any copies, and certify that it has been

  destroyed. The receiving party, however, need not destroy or return (a) any Confidential

  information that it is required by law to maintain or (b) one archival copy of all deposition

  transcripts and all materials filed with the Court, regardless of whether such materials

  (including exhibits and appendices) contain or refer to CONFIDENTIAL information.


  00060173. 1                                      5
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 6 of 8




          11.        Any request to restrict public access to materials designated as

  CONFIDENTIAL pursuant to this Protective Order must comply with the requirements of

  D.C.COLO.LCivR 7.2.           Nothing in this Order may be construed as restricting any

  document and/or information from the public record.

          12.        This Protective Order may be modified by the Court at any time for good

  cause shown following notice to all parties and an opportunity for them to be heard.


  DATED: December 22, 2020                           BY THE COURT:


                                                                                      s
                                                     United States Magistrate Judge




  00060173. 1                                    6
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 7 of 8




                                               EXHIBIT A

                     CERTIFICATION RE CONFIDENTIAL DISCOVERY INFORMATION

          I hereby acknowledge that I, ___________________________________ [NAME],

  ______________________________________________ [POSITION AND EMPLOYER], am

  about to receive Confidential information supplied in connection with the Proceeding, (Remaly v.

  Wyndham Resort Development Corporation, et al., 20-cv-03028-LTB-NYW, U.S. District Court

  for the District of Colorado). I certify that I understand that the Confidential information is

  provided to me subject to the terms and restrictions of the Stipulated Protective Order filed in

  this Proceeding. I have been given a copy of the Stipulated Protective Order; I have read it, and

  I agree to be bound by its terms.

          I understand that Confidential information, as defined in the Stipulated Protective Order,

  including any notes or other records that may be made regarding any such materials, shall not

  be Disclosed to anyone except as expressly permitted by the Stipulated Protective Order. I will

  not copy or use, except solely for the purposes of this Proceeding, any Confidential information

  obtained pursuant to this Protective Order, except as provided therein or otherwise ordered by

  the Court in the Proceeding.

          I further understand that I am to retain all copies of all Confidential information provided

  to me in the Proceeding in a secure manner, and that all copies of such information are to

  remain in my personal custody until termination of my participation in this Proceeding,

  whereupon the copies of such information will be returned to counsel who provided me with

  such information.




  00060173. 1                                        7
  4817-3572-8084.1
Case 1:20-cv-03028-LTB-NYW Document 22 Filed 12/22/20 USDC Colorado Page 8 of 8




          I declare under penalty of perjury, that the foregoing is true and correct. Executed this

  _____ day of ______, 20__, at __________________.


  DATED:_________________________ BY: _________________________________
                                      Signature
                                      _________________________________
                                      Title
                                      _________________________________
                                      Address
                                      _________________________________
                                      City, State, Zip
                                      _________________________________
                                      Telephone Number




  00060173. 1                                      8
  4817-3572-8084.1
